*508The Supreme Court properly found that the decision of the Workers’ Compensation Board did not serve as grounds for collateral estoppel or res judicata as to the General Municipal Law § 207-c hearing decision. The determination upon the General Municipal Law § 207-c claim was dated November 3, 1994. The decision of the Workers’ Compensation Board was dated November 6, 1994.
Moreover, there is substantial evidence to support the General Municipal Law § 207-c Hearing Officer’s determination that the injury to the petitioner was non-work related (see, CPLR 7803 [4]; Matter of Pell v Board of Educ., 34 NY2d 222). While the petitioner contends that the Hearing Officer’s decision failed to sufficiently credit certain testimony, the weight given to the testimony, and the choices made, are matters for the trier of fact (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Stork Rest. v Boland, 282 NY 256; Matter of Hoover v Waters, 119 AD2d 575). Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.